Title: From George Washington to Captain Ephraim Anderson, 15 August 1777
From: Washington, George
To: Anderson, Ephraim



Sir
Camp in Bucks County [Pa.] 15th Augt 1777

You are directed to proceed from hence to Pluckemin and enquire of Colo. McDaniel by what authority he lately went to Staten Island with a Flag. I am told he produced the Copy of a permit, the original of which he said he obtained from me. As I never granted any such to him it must be a forgery When I was at Colo. Mehelm’s I granted a liberty to send a Flag to an old Gentleman of the Name of Porter and another to a Lady of the name of Leak whose Husband formerly lived at New Bromley Mills, perhaps McDaniel may have accompanied the persons going in with one of these Flags. But he ought to know and certainly does know that a person under his suspicious Character, and who was released at Morris Town upon a promise that he would not go near the Enemy, had no right on any pretence to go to Staten Island.
If you find he has been over, you are hereby directed and authorized to apprehend and bring him before me to answer for his conduct. I am &c.

G.W.

